Opinion by
Tilson, J.
At the trial it was established that the hats are the same as those involved in Caradine Hat Co. v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith and following the authority cited the hats imported and withdrawn for consumption prior to the effective date of T. D. 48075 were held dutiable at 25 percent under paragraph 1504 (b) (5), and those imported or withdrawn for consumption subsequent to that date were held dutiable at 12% percent under said paragraph.